Title: From Thomas Jefferson to Matthew McAllister, 9 November 1792
From: Jefferson, Thomas
To: McAllister, Matthew



Sir
Philadelphia Nov: 9th. 1792.

You will receive herewith an opinion of the Attorney General of the United States, together with sundry other papers relative to a charge against a Capt: Hickman, a citizen of these States, for having brought from the Island of St. Domingo sundry slaves the property of inhabitants of that Island and having sold them here. You are desired on the part of the United States, to set on foot such proceedings against the offender as may be most likely to bring him to punishment according to the laws, and also to procure restitution of the slaves and a full indemnification to the parties who have suffered. This satisfaction having been demanded by the Minister of France our Government feels itself in duty bound to have all legal means employed for obtaining it. This letter is delivered to the Agent of the parties sufferers, who will undertake to furnish the necessary proofs. I have the honor to be with great esteem, Sir, Your most obedient and Most humble servant.
